 

Exhibit 10.7

 

Execution Version

 

Subordination and Intercreditor Agreement

 

This Subordination and Intercreditor Agreement (as amended, restated,
supplemented or otherwise modified in accordance with the terms hereof, this
“Subordination and Intercreditor Agreement”) dated as of July 20, 2016, is by
and between Fifth Third Bank, an Ohio banking corporation, as administrative
agent for the Senior Lenders (as defined below) (in such capacity, “Senior
Agent”) and Alcentra Capital Corporation, a Maryland corporation, as
administrative agent for the Subordinated Lenders (in such capacity,
“Subordinate Agent”).

 

Recitals:

 

Whereas, Senior Agent, acting on behalf of certain financial institutions and
letter of credit issuers (collectively, the “Senior Lenders”), and such Senior
Lenders are, contemporaneously herewith, entering into financing arrangements
with the Borrower (as defined below) and certain other Obligors (as defined
below) party thereto, pursuant to which Senior Lenders may, upon certain terms
and conditions, make certain revolving credit loans and a term loan and provide
other financial accommodations to Borrower secured by a first priority security
interest in the Collateral (as defined below);

 

Whereas, pursuant to the Subordinated Credit Agreement (as defined below),
Subordinate Agent, acting on behalf of itself and the Subordinated Lenders (as
defined below), and such Subordinated Lenders are, contemporaneously herewith
entering into an unsecured financing arrangement with Borrower pursuant to the
terms of the Subordinated Credit Agreement; and

 

Whereas, Senior Creditors and Subordinated Creditors desire that Senior Agent
and Subordinate Agent enter into this Subordination and Intercreditor Agreement
to (a) provide for the subordination of the Subordinated Indebtedness (as
hereinafter defined) to the Senior Facility Debt (as hereinafter defined) and
certain terms related thereto and (b) acknowledge that the Subordinated
Indebtedness is unsecured and that the Senior Creditors have first lien priority
security interests in the assets and properties of the Obligors (as defined
below).

 

Now, Therefore, in consideration of the mutual benefits accruing to Senior
Creditors and Subordinated Creditors hereunder, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby agree as follows:

 

Section 1.          Definitions

 

As used above and in this Subordination and Intercreditor Agreement, the
following terms shall have the meanings ascribed to them below:

 

 

 

 

“Affiliate” means any Person directly or indirectly controlling (including all
stockholders, members, directors, partners, managers, and officers of such
Person) or controlled by, or under direct or indirect common control with,
another Person. A Person shall be deemed to control another Person for the
purposes of this definition if such Person possesses, directly or indirectly,
the power to direct, or cause the direction of, the management and policies of
the other Person, whether through the ownership of voting securities, common
directors, managers, trustees or officers, by contract or otherwise; provided
that, in any event for purposes of this definition, any Person that owns,
directly or indirectly, 10% or more of the securities having the ordinary voting
power for the election of directors, managers or governing body of a corporation
or 10% or more of the partnership or other ownership interest of any other
Person (other than as a limited partner of such other Person) will be deemed to
control such corporation or other Person. Unless expressly stated otherwise
herein, no Senior Lender or Subordinated Lender shall be deemed an Affiliate of
any Obligor.

 

“Agreements” shall mean, collectively, the Senior Facility Loan Documents and
the Subordinated Loan Documents.

 

“AHYDO Catch-Up Payment” shall mean the payment the Borrower is required to make
pursuant to Section 2.4(d) of the Subordinated Credit Agreement.

 

“Borrower” shall mean Limbach Facility Services LLC, a Delaware limited
liability company.

 

“Borrowing Base Availability” shall have the meaning assigned to such term in
the Senior Facility Loan Agreement as in effect as of the date hereof.

 

“Collateral” shall mean all assets and properties of any kind whatsoever
(including proceeds thereof), real or personal, tangible or intangible and
wherever located, of each Obligor, and shall include, without limitation, all
ownership interests of Borrower.

 

“Default Notice” shall mean and include a Payment Default Notice and/or a
Non-Payment Default Notice.

 

“Distribution” shall mean any payment in cash, property or securities by or on
behalf of an Obligor, but shall exclude payments in kind.

 

“Guarantor” shall mean, if and when applicable, any guarantor of the Senior
Facility Debt or the Subordinated Indebtedness from time to time, together with
each of their successors and assigns, including any receiver, trustee or
debtor-in-possession on behalf of such Person or on behalf of any such successor
or assign.

 

“Insolvency Proceeding” shall mean, as to any Person, any of the following:
(a) any case or proceeding with respect to such Person under the U.S. Bankruptcy
Code or any other Federal, State or foreign bankruptcy, insolvency,
reorganization or other similar law affecting creditors’ rights or any other or
similar proceedings seeking any stay, reorganization, arrangement, composition
or readjustment of the obligations and indebtedness of such Person, or (b) any
proceeding seeking the appointment of any trustee, receiver, liquidator,
custodian or other insolvency official with similar powers with respect to such
Person or any material portion of its assets, or (c) any proceeding for
liquidation, dissolution or other winding up of the business of such Person, or
(d) any assignment for the benefit of creditors or any marshaling of assets of
such Person.

 

 -2- 

 

 

“Junior Default Notice” shall mean a written notice to Senior Agent pursuant to
which Senior Agent is notified of the existence of a Junior Event of Default,
which notice incorporates a reasonably detailed description of such Junior Event
of Default and indicates that it is a “Junior Default Notice” for purposes of
Section 2.4 of this Agreement.

 

“Junior Event of Default” shall mean a “Default” or an “Event of Default” under
the Subordinated Loan Documents.

 

“Lenders” shall mean, collectively, Senior Lenders and Subordinated Lenders, and
their respective successors and assigns, being sometimes referred to herein
individually as a “Lender.”

 

“Lien” shall mean any security interest, pledge, mortgage, deed of trust,
hypothecation, assignment, deposit arrangement, encumbrance (including
easements, rights of way and the like), lien (statutory or other), security
agreement or transfer intended as security, including any conditional sale or
other title retention agreement, the interest of a lessor under a capital lease
or any financing lease having substantially the same economic effect as any of
the foregoing.

 

“Lien Enforcement Action” shall mean (a) any action by or on behalf of any
Lender to take possession of, sell or otherwise realize (judicially or
non-judicially) upon any Collateral (including by setoff or notification of
account debtors but excluding all remittance of collections to blocked accounts
established by or for the benefit of Senior Creditors) and/or (b) the
commencement by or on behalf of any Lender of any legal proceedings against any
Obligor to foreclose on the Lien of such Person in any Collateral.

 

“Maximum Senior Facility Debt” shall mean, as of any date of determination,
(a) Fifty-Six Million Three Hundred Fifty Thousand Dollars ($56,350,000), minus
(b)(i) the aggregate principal amount of permanent repayments (whether mandatory
or voluntary) of the Term Loans under the Senior Facility Loan Agreement
constituting Senior Facility Debt after the date hereof and (ii) the aggregate
principal amount of repayments and prepayments of the Revolving Loans under the
Senior Facility Loan Agreement to the extent accompanied by a corresponding
permanent reduction of the Revolving Credit Commitment under the Senior Facility
Loan Agreement. For the avoidance of doubt and notwithstanding anything to the
contrary contained herein, the Maximum Senior Facility Debt shall not apply to
accrued and unpaid interest, Hedging Liability, Bank Product Liability, fees and
charges payable under the Senior Facility Loan Agreement and any other payment
obligations of any Obligor arising under or in relation to any Senior Facility
Loan Document.

 

“Non-Blockable Items” shall mean (a) payments in the form of Subordinated PIK
Payments, (b) Subordinated Debt Costs and Expenses in an aggregate amount not to
exceed $25,000 in any twelve-month period (excluding Subordinated Debt Costs and
Expenses paid on the Closing Date), and (c) Distributions in the form of
Reorganization Securities.

 

 -3- 

 

 

“Non-Payment Default” shall mean an Event of Default (as such term is defined in
the Senior Facility Loan Agreement), other than a Payment Default.

 

“Non-Payment Default Notice” shall have the meaning set forth in Section 2.3(b).

 

“Obligors” shall mean, collectively, Borrower and, if and when applicable, any
Guarantor, and shall include, with respect to any Guarantor, its successors and
assigns, including a receiver, trustee or debtor-in-possession on behalf of such
Person or on behalf of any such successor or assign (each individually, an
“Obligor”).

 

“Paid In Full” or “Payment In Full” shall mean the Senior Facility Debt has been
paid in full and satisfied in cash, all obligations of Senior Creditors to
advance funds or arrange for other financial accommodations under the Senior
Facility Loan Agreement shall have been irrevocably terminated, and all related
letters of credit, bankers’ acceptances, bank products, swaps and other hedging
products or similar instruments issued under, or otherwise secured by or
collateralized through the Senior Facility Loan Documents shall have been
cancelled to the satisfaction of Senior Creditors.

 

“Payment Default” shall mean an Event of Default (as such term is defined in the
Senior Facility Loan Agreement) arising from the failure by any of the Obligors
to make any payment of (a) principal, or (b) interest, or (c) fees, charges,
costs, expenses or indemnities in excess of $50,000, in respect of Senior
Facility Debt (whether at maturity or at a date fixed for prepayment or by
declaration, acceleration or otherwise).

 

“Payment Default Notice” shall have the meaning set forth in Section 2.3(a).

 

“Permitted Refinancing” shall mean any replacement, refunding or refinancing
from time to time of the Senior Facility Debt under the Senior Facility Loan
Agreement, provided that the financing documentation entered into by the
Obligors in connection with such Permitted Refinancing constitute Permitted
Refinancing Documents.

 

“Permitted Refinancing Documents” means any financing documentation which
replaces the Senior Facility Loan Documents or any Permitted Refinancing
Document, as the case may be, and pursuant to which the outstanding Senior
Facility Debt under the Senior Facility Loan Documents or such Permitted
Refinancing Documents, as the case may be, is refinanced, as such financing
documentation may be amended, supplemented, restated, refinanced or otherwise
modified from time to time in compliance with this Subordination and
Intercreditor Agreement, but specifically excluding any such financing
documentation to the extent that it contains any provision violating Section 5.7
hereof.

 

 -4- 

 

 

“Permitted Subordinated Debt Payments” means, collectively, (i) regularly
scheduled payments of non-default interest on the Subordinated Indebtedness when
and as due under the Subordinated Loan Documents as in effect on the date hereof
(or as may be amended in accordance with the terms hereof), (ii) mandatory
prepayments of principal when due under the Subordinated Credit Agreement but
only to the extent Senior Agent on behalf of itself and the Senior Creditors has
waived in writing such mandatory prepayment or has agreed in writing not to
apply such amounts as a prepayment and permanent reduction of the Senior
Facility Debt, (iii) voluntary prepayments of the Subordinated Indebtedness
solely to the extent permitted by Section 6.22 of the Senior Facility Loan
Agreement, (iv) payments of Subordinated Debt Costs and Expenses described in
clause (b) of the definition of “Non-Blockable Items” plus other Subordinated
Debt Costs and Expenses in the aggregate not to exceed $100,000 for any
twelve-month period (excluding Subordinated Debt Costs and Expenses paid on the
Closing Date), (v) closing fees (the amount of which shall have been previously
disclosed to Senior Lenders in writing on or before the date hereof and set
forth in any funds flow memorandum) paid or payable on the Closing Date, (vi) an
annual valuation fee of $20,000, (vii) any payment to which the Senior Agent or
Senior Lenders have consented in writing, (viii) so long as (A) no Default or
Event of Default (each as defined in the Senior Facility Loan Agreement) shall
have occurred and be continuing under the Senior Facility Loan Documents, (B)
the Borrower shall be in pro forma compliance with the covenants contained in
Section 6.20 of the Senior Facility Loan Agreement, and (C) the Borrower shall
have (x) Unused Revolving Credit Commitments plus unrestricted cash and Cash
Equivalents (as defined in the Senior Facility Loan Agreement) and (y) Borrowing
Base Availability plus unrestricted cash and Cash Equivalents, in each case, of
at least $7,500,000, AHYDO Catch-Up Payments, (ix) the repayment in full of the
Subordinated Indebtedness on the maturity date specified in the Subordinated
Loan Documents as of the date hereof (as may be amended in accordance with the
terms hereof), and (x) payments or Distributions constituting Non-Blockable
Items.

 

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Internal Revenue Code of 1986, as amended), limited liability
company, limited liability partnership, business trust, unincorporated
association, joint stock company, trust, joint venture, or other entity or any
government or any agency or instrumentality or political subdivision thereof.

 

“Release Event” shall mean (a) prior to the occurrence of an Insolvency
Proceeding by or against any Obligor, the occurrence and continuance of an Event
of Default (as such term is defined in Senior Facility Loan Agreement) or
(b) after the occurrence of an Insolvency Proceeding by or against any Obligor,
the occurrence of any of the following: (i) the entry of an order of a
Bankruptcy Court pursuant to Section 363 of the U.S. Bankruptcy Code authorizing
the sale of any portion of any Obligor’s assets or (ii) the taking of any Lien
Enforcement Action with respect to Collateral by Senior Creditors or the entry
of an order of a Bankruptcy Court pursuant to Section 362 of the U.S. Bankruptcy
Code vacating the automatic stay and authorizing Senior Creditors to take any
Lien Enforcement Action with respect to Collateral, or (c) the sale of any
assets of an Obligor that is permitted under the Senior Facility Loan Documents
and the Subordinated Loan Documents.

 

 -5- 

 

 

“Reorganization Securities” shall mean any debt or equity securities of any
Obligor or any other Person issued in connection with any Insolvency Proceeding,
provided that (a) in the case of equity securities, if such equity securities
provide for mandatory redemption or mandatory dividend payments, the payment
thereof shall be subordinated in right of payment, at least to the same extent
provided in this Subordination and Intercreditor Agreement with respect to the
Subordinated Obligations, to the Payment in Full of all Senior Facility Debt and
to the payment in full of all debt or equity securities having such features
issued in exchange for the Senior Facility Debt to the holders of Senior
Facility Debt, and (b) in the case of debt securities, any payment in respect of
such debt securities and any liens securing such debt securities shall be
subordinated at least to the same extent provided in this Subordination and
Intercreditor Agreement with respect to the Subordinated Obligations, to the
Payment in Full of all Senior Facility Debt and to the payment in full of all
debt securities issued in exchange for the Senior Facility Debt to the holders
of Senior Facility Debt.

 

“Senior Creditors” shall mean, individually and collectively, Senior Agent and
Senior Lenders.

 

“Senior Event of Default” shall mean an Event of Default (as such term is
defined in the Senior Facility Loan Agreement).

 

“Senior Facility Debt” shall mean any and all obligations, liabilities and
indebtedness of every kind, nature and description owing by any Obligor to
Senior Creditors (or any lender party to Permitted Refinancing Documents) and,
with respect to Hedging Liability and Bank Product Liability (each as defined in
the Senior Facility Loan Agreement), their Affiliates (as defined in the Senior
Facility Loan Agreement), evidenced by or arising under the Senior Facility Loan
Documents, whether direct or indirect, absolute or contingent, joint or several,
due or not due, primary or secondary, liquidated or unliquidated, including
principal, interest, charges, fees, costs, contingent reimbursement obligations
under any outstanding letters of credit, indemnities and expenses, however
evidenced, whether as principal, surety, endorser, guarantor or otherwise,
whether now existing or hereafter arising, whether arising before, during or
after the initial or any renewal term of the Senior Facility Loan Agreement not
prohibited under Section 5.7 hereof (and including all of the “Secured
Obligations,” as defined in the Senior Facility Loan Agreement, and the payment
of interest which would accrue and become due but for the commencement of any
Insolvency Proceeding (as hereinafter defined) whether or not such interest is
allowed or allowable in whole or in part in any such Insolvency Proceeding). The
aggregate principal amount of all advances made under the Senior Facility Loan
Documents, plus the undrawn face amount of letters of credit outstanding
thereunder (but excluding, in any event, principal consisting of fees and
expense reimbursements due and payable under and added to principal in
accordance with the Senior Facility Loan Documents, and interest, including
default interest, added to principal) shall not exceed the Maximum Senior
Facility Debt at any time. For avoidance of doubt, Senior Creditors and
Subordinated Creditors acknowledge that in the event the amounts referenced in
the immediately preceding sentence at any time exceed the Maximum Senior
Facility Debt, (i) the existence of such excess shall not impair or otherwise
affect the subordination arrangements provided for herein with respect to that
portion of such amounts that fall within the Maximum Senior Facility Debt, but
(ii) all such excess, together with all interest charged thereon and all fees
charged in respect thereof, shall not constitute Senior Facility Debt hereunder
and shall be subordinated to the Subordinated Indebtedness on the same terms as
applicable to the Subordinated Indebtedness hereunder.

 

“Senior Facility Loan Agreement” shall mean the Credit Agreement, dated as of
the date hereof, among Senior Agent, Senior Lenders, Borrower and the other
Obligors party thereto, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed or restated to the extent not
prohibited by Section 5.7 hereof, including any replacement senior loan
agreement constituting a Permitted Refinancing Document.

 

 -6- 

 

 

“Senior Facility Loan Documents” shall mean (a) the Senior Facility Loan
Agreement, each of the “Loan Documents” (as defined therein), and any and all
other agreements, documents and instruments at any time executed and/or
delivered by any Obligor or any other Person with, to or in favor of Senior
Creditors or any affiliates of Senior Creditors in connection therewith or
related thereto, as all of the foregoing now exist or may hereafter be amended,
modified, supplemented, extended, renewed or restated to the extent not
prohibited by Section 5.7 hereof, and (b) after the consummation of any
Permitted Refinancing, the Permitted Refinancing Documents.

 

“Senior Lenders” shall have the meaning specified in the Recitals to this
Subordination and Intercreditor Agreement; provided that, any Affiliate of such
Senior Lender with whom any Obligor has entered into an agreement creating
Hedging Liability or Bank Product Liability shall also be Senior Lender
hereunder.

 

“Subordinated Credit Agreement” shall mean the subordinate Credit Agreement,
dated as of the date hereof, among Subordinate Agent, Subordinated Lenders,
Borrower and the other Obligors party thereto, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed or restated to
the extent not prohibited by Section 5.8 hereof.

 

“Subordinated Creditors” shall mean, individually and collectively, Subordinate
Agent and Subordinated Lenders.

 

“Subordinated Debt Costs and Expenses” means reasonable out-of-pocket costs and
expenses (including reasonable out-of-pocket legal fees and expenses) payable by
the Obligors to each Subordinated Creditor pursuant to the terms of the
Subordinated Loan Documents as in effect on the date of this agreement or as
modified in accordance with the terms of this Agreement.

 

“Subordinated Debt Maturity Date” mean the “Maturity Date” as defined in the
Subordinated Credit Agreement as in effect on the date hereof.

 

“Subordinated Indebtedness” shall mean all obligations, liabilities and
indebtedness of every kind, nature and description owing by any Obligor to
Subordinated Creditors evidenced by or arising under the Subordinated Loan
Documents, whether direct or indirect, absolute or contingent, joint or several,
due or not due, primary or secondary, liquidated or unliquidated, including
principal, interest (whether paid in cash or in kind), charges, fees, costs,
indemnities and expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of the
Subordinated Loan Documents or after the commencement of any Insolvency
Proceeding with respect to any Obligor (and including the payment of interest
which would accrue and become due but for the commencement of such Insolvency
Proceeding, whether or not such interest is allowed or allowable in whole or in
part in any such Insolvency Proceeding). The aggregate principal amount of all
Subordinated Indebtedness shall not exceed Thirteen Million Dollars
($13,000,000) plus Subordinated PIK Payments.

 

 -7- 

 

 

“Subordinated Lenders” shall mean, individually or collectively, the “Lenders”
as defined in the Subordinated Credit Agreement.

 

“Subordinated Loan” shall mean the unsecured term loan from Subordinated Lenders
to Borrower under the Subordinated Credit Agreement.

 

“Subordinated Loan Documents” shall mean the Subordinated Credit Agreement, the
Subordinated Loan Notes, and all agreements, documents and instruments at any
time executed and/or delivered by any Obligor or any other Person with, to or in
favor of Subordinated Lenders in connection therewith or related thereto, as all
of the foregoing now exist or may hereafter be amended, modified, supplemented,
extended, renewed or restated.

 

“Subordinated Loan Notes” shall mean any and all senior subordinated notes
issued from time to time to Subordinated Lenders to evidence repayment of the
Subordinated Indebtedness.

 

“Subordinated PIK Payments” shall mean interest or other amounts paid in-kind or
on an accretion basis (and not paid in cash) under the Subordinated Loan
Documents as in effect on the date hereof, or as otherwise modified from time to
time in accordance with the terms of this Agreement.

 

“Top Co” means Limbach Holdings, Inc., a Delaware corporation, which entity was
named 1347 Capital Corp. prior to the consummation of the Required Merger (as
defined in the Senior Facility Loan Agreement) or any of its Affiliates.

 

“Triggering Event” means the occurrence of any one of the following events:
(a) the acceleration of all or any portion of the Senior Facility Debt, (b) the
exercise of remedies by Senior Agent or Senior Creditors against the Obligors or
the Collateral, (c) the commencement of an Insolvency Proceeding with respect to
any Obligor, and (d) any failure by the Borrower to pay principal or interest in
respect of the Subordinated Indebtedness which continues for a period of not
less than 90 days.

 

“Unused Revolving Credit Commitments” shall have the meaning assigned to such
term in the Senior Facility Loan Agreement as in effect as of the date hereof.

 

“U.S. Bankruptcy Code” means Title 11 of the United States Code.

 

 -8- 

 

 

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
to the extent not a violation of Section 5.7 or Section 5.8 hereof, as the case
may be, (b) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Subordination and Intercreditor Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Sections not otherwise
identified herein as referring to another agreement shall be construed to refer
to Sections of this Subordination and Intercreditor Agreement, (e) any reference
to any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
any successor of such law or regulation and (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. All terms that are used in this Subordination and
Intercreditor Agreement which are defined in the Uniform Commercial Code of the
State of New York as in effect from time to time (“UCC”) shall have the same
meanings herein as such terms are defined in the UCC, unless this Subordination
and Intercreditor Agreement shall otherwise specifically provide. References
“from” or “through” any date mean, unless otherwise specified, “from and
including” or “through and including”, respectively. References to any statute
or act, without additional reference, shall be deemed to refer to federal
statutes and acts of the United States of America.

 

Section 2.          Debt Priorities

 

Obligors and Subordinate Agent hereby covenant that until the Senior Facility
Debt shall have been Paid In Full, each will comply with each of the following
provisions as are applicable to it:

 

Section 2.1.          Transfers. Subordinate Agent covenants that any transferee
of any Subordinated Indebtedness shall, prior to acquiring such interest, duly
execute and deliver a counterpart of this Subordination and Intercreditor
Agreement to each other party hereto.

 

Section 2.2.          Subordination to Senior Facility Debt. To induce Senior
Creditors to enter into the Senior Facility Loan Agreement and to make loans and
advances thereunder, notwithstanding any other provision of the Subordinated
Loan Documents to the contrary, any Distribution with respect to the
Subordinated Indebtedness is and shall be expressly junior and subordinated in
right and time of payment as set forth herein to all amounts due and owing upon
all Senior Facility Debt outstanding from time to time. Until the Senior
Facility Debt is Paid In Full, unless an Insolvency Proceeding has commenced (as
to which Sections 2.5, 2.7, 5.5 and 5.6 hereof shall apply), Obligors will not
make and Subordinate Agent shall not accept or retain any Distribution in
respect of the Subordinated Indebtedness other than, subject to Section 2.3
herein, Permitted Subordinated Debt Payments.

 

Section 2.3.          Payments. (a) From and after receipt by Subordinate Agent
of written notice from Senior Agent of the occurrence of a Payment Default (such
written notice, a “Payment Default Notice”), Obligors shall not make any
Distribution on the Subordinated Indebtedness and Subordinate Agent shall not be
entitled to receive or retain any Distribution in respect of the Subordinated
Indebtedness received subsequent to such receipt of the Payment Default Notice
(other than, in either case, Non-Blockable Items) until the earlier to occur of
(i) the date on which all Payment Defaults described in such Payment Default
Notice shall have been waived in writing by Senior Agent or (ii) the Senior
Facility Debt is Paid In Full.

 

 -9- 

 

 

(b)         From and after receipt by Subordinate Agent of written notice from
Senior Agent of the occurrence of a Non-Payment Default (such written notice, a
“Non-Payment Default Notice”), Obligors shall not make any Distribution on the
Subordinated Indebtedness and Subordinate Agent shall not be entitled to receive
or retain any Distribution in respect of the Subordinated Indebtedness received
subsequent to such receipt of the Non-Payment Default Notice (other than, in
either case, Non-Blockable Items) until the earlier to occur of (i) the date on
which all Non-Payment Defaults described in such Non-Payment Default Notice
shall have been waived in writing by Senior Agent, (ii) the Senior Facility Debt
is Paid In Full or (iii) subject to Section 2.6, the expiration of a period of
one hundred eighty (180) days from Subordinate Agent’s receipt of such
Non-Payment Default Notice. Notwithstanding any provision of this Section 2.3 to
the contrary: (i) the Obligors shall not be prohibited from making, and the
Subordinate Agent shall not be prohibited from receiving, payments as a result
of clause (b) of this Section 2.3 for more than an aggregate of one hundred
eighty (180) days within any period of three hundred sixty (360) consecutive
days; (ii) no Non-Payment Default existing on the date any Non-Payment Default
Notice is given shall, unless the same shall have ceased to exist for a period
of at least thirty (30) consecutive days, be used as a basis for any subsequent
Non-Payment Default Notice (for purposes of this paragraph, breaches of the same
financial covenant for consecutive periods shall constitute separate and
distinct Non-Payment Defaults); and (iii) no more than five (5) Non-Payment
Default Notices may be sent in the aggregate.

 

(c)         After the expiration of the applicable period described in
Section 2.3(a) or 2.3(b), as the case may be, or the waiver in writing of such
Payment Default or Non-Payment Default referenced in such Non-Payment Default
Notice or Payment Default Notice, as applicable, and so long as another
Non-Payment Default Notice or Payment Default Notice has not been duly given
hereunder and is then in effect, Obligors may make and Subordinate Agent may
accept and retain (i) Permitted Subordinated Debt Payments, and (ii) any
Permitted Subordinated Debt Payments missed due to the application of paragraph
Section 2.3(a) or 2.3(b). For the avoidance of doubt, Non-Blockable Items may be
paid and retained at any time.

 

Section 2.4.          Suspension of Remedies. (a)          During any period
described in Section 2.3 hereof in which a Distribution is not permitted to be
made on Subordinated Indebtedness, Subordinated Creditors shall not be entitled
to (i) accelerate the maturity of any of the Subordinated Indebtedness, exercise
any unsecured creditor remedies or other suit, action or proceeding, recover any
amounts due or to become due with respect to Subordinated Indebtedness, or
exercise any self-help remedies available at law, or (ii) join in, solicit any
other Person to join in, or petition to cause the commencement of, any case
involving any Obligor under any state or federal bankruptcy or insolvency laws
or seek the appointment of a receiver for the affairs or property of such
Obligor; provided, however, the foregoing limitations with respect to such
unsecured creditor remedies shall not be applicable following the earliest to
occur of any of the following: (A) the occurrence of an Insolvency Proceeding
(as to which Sections 2.5, 2.7, 5.5 and 5.6 hereof shall apply), (B) the
maturity or acceleration of all Senior Facility Debt, (C) the expiration of a
period of one hundred eighty (180) days following the date of Senior Agent’s
receipt of a Junior Default Notice if the Junior Event of Default described
therein shall not have been cured or waived within such period, or (D) the
Subordinated Debt Maturity Date; and provided, further, that the commencement
and/or exercise of such unsecured creditor remedies by Subordinated Creditors
shall at all times be subject to Section 3 hereof.

 

 -10- 

 

 

(b)          Notwithstanding anything to the contrary set forth in this
Subordination and Intercreditor Agreement, nothing herein shall prevent
Subordinated Creditors from (i) filing any proof of claim with respect to the
Subordinated Indebtedness in any Insolvency Proceeding, (ii) taking legal action
against any Obligor for specific performance or injunctive relief to compel an
Obligor to comply with (or not violate or breach) an obligation under the
Subordinated Loan Documents, provided that any such action does not require the
making of any payments on the Subordinated Indebtedness or otherwise directly
affect the Collateral or Senior Creditors’ rights to pursue Lien Enforcement
Actions or other remedies, (iii) file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading objecting to or otherwise seeking the disallowance of the claims for
any Subordinated Indebtedness, so long as such filing is in accordance with, and
in a manner that is consistent with, the terms of this Agreement, (iv) any
non-judicial procedural actions that may be required or desired as a
precondition to acceleration or relating to preservation of rights (such as
giving a notice of default or reservation of rights (including reservation of
acceleration rights subject to the terms of this Subordination and Intercreditor
Agreement)), or (v) upon the occurrence and during the continuance of a Junior
Event of Default, the delivery to Obligors of a notice of acceleration, provided
such acceleration is not effective until the earliest of the dates specified in
Section 2.4(a).

 

Section 2.5.          Prior Payment of Senior Facility Debt in Bankruptcy, Etc.
In the event of an Insolvency Proceeding relative to any Obligor, the Senior
Facility Debt shall be Paid In Full before any Distribution (other than a
Distribution of Reorganization Securities) shall be made on account of any
Subordinated Indebtedness. Any such Distribution (except Reorganization
Securities) which would, but for the provisions hereof, be payable or
deliverable in respect of the Subordinated Indebtedness, shall be paid or
delivered directly to Senior Agent until all amounts owing upon Senior Facility
Debt shall have been Paid In Full.

 

Section 2.6.          [Reserved].

 

Section 2.7.          Voting Rights; Power of Attorney. Notwithstanding anything
to the contrary herein, at any meeting of creditors of any Obligor or with
respect to any Insolvency Proceeding, Subordinated Creditors shall retain the
right to vote and otherwise act with respect to the Subordinated Indebtedness
(including the right to vote to accept or reject any plan of partial or complete
liquidation, reorganization, arrangement, composition or extension); provided,
however, that Subordinated Creditors shall not vote with respect to any such
plan or take any action in any way so as to contest (a) the validity of any
Senior Facility Debt or any collateral therefor or guaranties thereof, (b) the
relative rights and duties of Senior Creditors established in any instruments or
agreements creating or evidencing any of the Senior Facility Debt or (c) the
obligations and agreements of Subordinate Agent set forth in this Subordination
and Intercreditor Agreement; provided that nothing in this Subordination and
Intercreditor Agreement shall be construed to prevent or impair the rights of
Subordinate Agent or Subordinated Lenders to enforce this Subordination and
Intercreditor Agreement or in general their rights as unsecured creditor, all of
which rights are expressly reserved.

 

 -11- 

 

 

Notwithstanding anything to the contrary herein, Subordinate Agent hereby
appoints Senior Agent as Subordinate Agent’s true and lawful attorney, with full
power of substitution, in the name of Subordinate Agent, without notice to
Subordinate Agent or any of its respective representatives, successors or
assigns, at any meeting of creditors of any Obligor or any subsidiary of any
Obligor or in connection with any Insolvency Proceeding, solely to file an
appropriate claim for and on behalf of Subordinate Agent and the Subordinated
Lenders, if a proper claim or proof of debt in respect of the Subordinated
Indebtedness has not been filed by Subordinate Agent in the form required at
such meeting or with respect to any such Insolvency Proceeding, at least ten
(10) Business Days prior to the expiration of the final day for filing such
claims.

 

Section 2.8.          Knowledge; Delivery of Default Notice. Subordinate Agent
shall not at any time be charged with knowledge of any of the events described
in Section 2 hereof or on such account be prohibited from receiving or retaining
any payment of monies or from taking any action regarding acceleration or the
exercise of remedies, unless and until, when relevant, Subordinate Agent shall
have received a Default Notice.

 

Each Default Notice shall be deemed to be properly given by Senior Creditors to
and received by Subordinated Creditors if such Default Notice is delivered in
accordance with Section 5.9 hereof.

 

Section 2.9.          Payments Held in Trust. Should any Distribution or the
proceeds thereof, in respect of the Subordinated Indebtedness, be collected or
received by any Subordinated Creditors or any Affiliate (as such term is defined
in Rule 405 of Regulation C adopted by the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended) of such Subordinated
Creditor at a time when Subordinated Creditors are not permitted to receive any
such Distribution or proceeds thereof, then such Subordinated Creditor shall
forthwith deliver, or cause to be delivered, the same to Senior Agent in
precisely the form held by such Subordinated Creditor (except for any necessary
endorsement, which shall be without recourse to such Subordinated Creditor
except as to the actions of such Subordinated Creditor) and until so delivered,
the same shall be held in trust by such Subordinated Creditor, or any such
Affiliate, as the property of Senior Creditors.

 

Section 2.10.        Scope of Subordination. (a) The provisions of this
Section 2 are solely to define the relative rights of Subordinated Creditors and
Senior Creditors. Nothing in this Subordination and Intercreditor Agreement
shall impair, as between any Obligor and Subordinated Creditor the unconditional
and absolute obligation of Obligors to punctually pay the principal, interest
and any other amounts and obligations owing under the Subordinated Loan
Documents in accordance with the terms thereof, subject to the rights of Senior
Creditors under this Subordination and Intercreditor Agreement.

 

 -12- 

 

 

(b)         Subject to the Payment in Full of the Senior Facility Debt, in the
event and to the extent cash, property or securities otherwise payable or
deliverable to the holders of the Subordinated Indebtedness shall have been
applied pursuant to this Subordination and Intercreditor Agreement to the
payment of Senior Facility Debt, then and in each such event, the holders of the
Subordinated Indebtedness shall be subrogated to the rights of each holder of
Senior Facility Debt to receive any further payment or distribution in respect
of or applicable to the Senior Facility Debt; and, for the purposes of such
subrogation, no payment or distribution to the holders of Senior Facility Debt
of any cash, property or securities to which any holder of Subordinated
Indebtedness would be entitled except for the provisions of this Subordination
and Intercreditor Agreement shall, and no payment pursuant to the provisions of
this Subordination and Intercreditor Agreement to the holders of Senior Facility
Debt by the holders of the Subordinated Indebtedness shall, as between any
Obligor, its creditors other than the holders of Senior Facility Debt and the
holders of Subordinated Indebtedness, be deemed to be a payment by such Obligor
to or on account of Senior Facility Debt.

 

Section 3.          Security Interests; Priorities; Remedies.

 

Section 3.1.          Liens. (a) Subordinate Agent hereby acknowledges that
Senior Creditors have been granted Liens upon all of the Collateral pursuant to
the Senior Facility Loan Documents to secure the Senior Facility Debt.
Subordinate Agent hereby acknowledges and agrees that (i) the Subordinated
Indebtedness is unsecured pursuant to the Subordinated Loan Documents and (ii)
the Subordinated Indebtedness shall not become secured by any assets or
properties of, or interests in, any of the Obligors or any other Person other
than as a result of judgment Liens permitted under this Agreement.

 

(b)          Notwithstanding the foregoing, any judgment Lien that arises in
favor of the Subordinate Agent or any Subordinated Creditor as a result of
enforcement of rights available to the Subordinate Agent and/or the Subordinated
Creditors in accordance with the terms of the Subordinated Credit Agreement and
this Agreement, shall (i) not attach to any assets or property of the Obligors
other than the Collateral and (ii) be subordinated to the Liens granted to the
Senior Creditors pursuant to the terms of the Senior Facility Loan Documents. So
long as the Senior Facility Debt has not been Paid in Full, each Subordinated
Creditor holding a judgment Lien agrees not to enforce or take any steps to
enforce such judgment Lien and not to take or receive any Collateral or any
proceeds of Collateral in connection with the exercise of any right or remedy in
its capacity as a judgment creditor.

 

Section 3.2.          Priority; Remedies. (a) Subordinate Agent hereby agrees
that it is the intention of the parties hereto that Senior Creditors shall have
a first priority perfected security interest and Lien on the Collateral to
secure the Senior Facility Debt. Subordinated Creditors agree not to initiate,
prosecute or participate in any claim, action or other proceeding challenging or
contesting the enforceability, validity, attachment, perfection or priority of
the Senior Facility Debt or any Liens securing the Senior Facility Debt. As
between Senior Creditors and Subordinated Creditors, the terms of this
Subordination and Intercreditor Agreement shall govern even if all or a portion
of the Senior Facility Debt or the Subordinated Indebtedness, as the case may
be, or the Liens securing payment of the Senior Facility Debt, are voided,
disallowed, or otherwise invalidated or reduced in priority.

 

 -13- 

 

 

(b)             The priority of the Liens granted to secure the Senior Facility
Debt shall not be altered or otherwise affected by any amendment, modification,
supplement, extension, renewal or restatement of the Senior Facility Debt in
compliance with the terms of this Subordination and Intercreditor Agreement nor
by any action or inaction which Senior Creditors may take or fail to take in
respect of the Collateral.

 

Section 3.3.          No Contest. The foregoing provisions of this Subordination
and Intercreditor Agreement shall not impose on the Senior Lenders any
obligations in respect of the disposition of proceeds of any Collateral which
would conflict with prior perfected claims therein in favor of any other Person
or any order or decree of any court or governmental authority or any applicable
law. Subject to the terms of this Subordination and Intercreditor Agreement,
Subordinate Agent (on behalf of itself and the Subordinated Creditors) agrees
that it will not contest (and will not support any other Person in contesting)
the validity, perfection, priority or enforceability of the Liens of Senior
Creditors in the Collateral. As between Senior Creditors and Subordinated
Creditors (and each of the Obligors), the terms of this Subordination and
Intercreditor Agreement shall govern even if all or a portion of the Senior
Facility Debt or the Subordinated Indebtedness, as the case may be, or the Liens
securing payment thereof, are voided, disallowed, or otherwise invalidated or
reduced in priority.

 

Section 3.4.          Exclusive Right of Action with respect to the Collateral.
(a) Subject to the terms and conditions set forth in this Subordination and
Intercreditor Agreement, Senior Creditors shall have the exclusive right to
manage, perform and enforce their rights and remedies under the Senior Facility
Loan Documents with respect to the Collateral and exercise and enforce all
privileges and rights with respect thereto according to their discretion and the
exercise of their business judgment and in a commercially reasonable manner,
including the exclusive right to take or retake control or possession of such
Collateral and to hold, prepare for sale, process, sell, lease, dispose of, or
liquidate such Collateral.

 

(b)          Notwithstanding anything to the contrary contained in any of the
Agreements, prior to the time when Senior Creditors shall have received Payment
In Full of all Senior Facility Debt, during the continuance of a Release Event,
only Senior Creditors shall have the right to restrict or permit, or approve or
disapprove, the sale, transfer, assignment, or other disposition of any or all
of the Collateral.

 

(c)          Nothing contained herein shall be construed in any way to limit or
impair the right of any Lender to bid for (provided that such bid may not
include a credit bid in respect of any Subordinated Indebtedness unless in
connection with such bid the Senior Facility Debt is Paid in Full) or purchase
Collateral at any private or judicial foreclosure upon such Collateral initiated
by any Senior Lender.

 

Section 3.5.          Limitation of Liability. If Senior Creditors should honor
a request by any Obligor for a loan, advance or other financial accommodation
under the Senior Facility Loan Documents, whether or not Senior Creditors have
knowledge that such loan, advance or other financial accommodation will be used
for a purpose which would result in an event of default, or act, condition or
event which with notice or passage of time or both would constitute an event of
default under the Subordinated Loan Documents, in no event shall Senior
Creditors have any liability to Subordinated Creditors as a result of such
breach. As between Obligors and Subordinated Creditors, nothing contained in
this Section 3.5 shall limit or waive any right that Subordinated Creditors have
to enforce any of the provisions of the Subordinated Loan Documents against any
Obligor.

 

 -14- 

 

 

Section 3.6.          Delivery of Notices. Senior Agent and Subordinate Agent
shall give to the other party, concurrently with the giving thereof to any
Obligor, a copy of any written notice by such party of (a) an event of default
under its Agreements, (b) demand for payment, or (c) such party’s intention to
exercise any of its enforcement rights or remedies, including written notice
pertaining to any foreclosure on any of the Collateral or other judicial or
non-judicial remedy in respect thereof to the extent permitted hereunder, and
the initial legal process served or filed in connection with any such judicial
remedy; provided that the failure of either party to give notice as required
hereby shall not affect the validity or effectiveness of any such notice as
against any Obligor.

 

Section 4.          Waiver of Marshaling and Priority of Recourse.

 

Each Lender hereby waives any right to require the other Lender to marshal any
security or collateral or otherwise to compel the other Lender to seek recourse
against or satisfaction of the indebtedness and obligations owed to it from one
source before seeking recourse or satisfaction from another source.

 

Section 5.          Miscellaneous

 

Section 5.1.          Representations. (a) Subordinate Agent (on behalf of
itself and the Subordinated Lenders) represents and warrants to Senior Agent as
of the date hereof, which representations and warranties shall survive the
execution and delivery hereof, that:

 

(i)            the execution, delivery and performance of this Subordination and
Intercreditor Agreement by Subordinate Agent are within the powers of
Subordinate Agent, have been duly authorized by Subordinate Agent, and, to its
knowledge without independent investigation, do not contravene any law or any
provision of any of the Subordinated Loan Documents or any agreement to which
Subordinated Creditor is a party or by which it is bound;

 

(ii)           this Subordination and Intercreditor Agreement constitutes the
legal, valid and binding obligation of Subordinate Agent, enforceable in
accordance with its terms, and shall be binding on it, subject to bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and principles
of equity;

 

(iii)          Subordinate Agent is authorized to enter into this Subordination
and Intercreditor Agreement; and

 

(iv)         the stated maturity date of the Subordinated Loan Notes is the
Subordinated Debt Maturity Date.

 

 -15- 

 

 

(b)          Senior Agent (on behalf of itself and the Senior Creditors) hereby
represents and warrants to Subordinate Agent as of the date hereof, which
representations and warranties shall survive the execution and delivery hereof,
that:

 

(i)          the execution, delivery and performance of this Subordination and
Intercreditor Agreement by Senior Agent are within the powers of Senior Agent,
have been duly authorized by Senior Agent, and, to its knowledge without
independent investigation, do not contravene any law or any provision of the
Senior Facility Loan Documents or any agreement to which any Senior Creditor is
a party or by which it is bound;

 

(ii)         this Subordination and Intercreditor Agreement constitutes the
legal, valid and binding obligation of Senior Agent, enforceable in accordance
with its terms, and shall be binding on it, subject to bankruptcy, insolvency
and similar laws affecting creditors’ rights generally and principles of equity;

 

(iii)        Senior Agent is authorized to enter into this Subordination and
Intercreditor Agreement; and

 

(iv)        the stated maturity date of the Senior Facility Debt is July
20, 2021.

 

Section 5.2.          Provisions of Subordinated Loan Note. From and after the
date hereof, Obligors and Subordinate Agent shall have caused each Subordinated
Loan Note to contain a provision to the following effect:

 

This Note is subject to the Subordination and Intercreditor Agreement, dated as
of July 20, 2016, among the maker of this Note, Alcentra Capital Corporation, as
Subordinate Agent and Fifth Third Bank, as Senior Agent, under which this Note
and the maker’s obligations hereunder are subordinated in the manner set forth
therein to the prior payment of certain indebtedness and obligations to the
holders of Senior Facility Debt as defined in the Subordination and
Intercreditor Agreement.

 

Proof of compliance with the foregoing shall be promptly given to Senior Agent
upon request for same.

 

Section 5.3.          Amendments. Any waiver, permit, consent or approval by
either Senior Agent or Subordinate Agent of or under any provision, condition or
covenant to this Subordination and Intercreditor Agreement must be in writing
and shall be effective only to the extent it is set forth in writing and as to
the specific facts or circumstances covered thereby. Any amendment of this
Subordination and Intercreditor Agreement must be in writing and signed by
Senior Agent and Subordinate Agent and acknowledged by the Obligors. Promptly
after the execution of any amendment to any of the Agreements, each of Senior
Agent and Subordinate Agent agrees to use commercially reasonable efforts to
notify the other of such amendment, but the failure to so notify shall not in
any way invalidate any term or provision contained in this Subordination and
Intercreditor Agreement.

 

 -16- 

 

 

Section 5.4.          Successors and Assigns. (a)  Subject to this Section 5.4,
this Subordination and Intercreditor Agreement shall be binding upon each Senior
Creditor and Subordinated Creditor and their respective successors and assigns
and shall inure to the benefit of each of them and their respective successors,
participants and assigns.

 

(b)          To the extent permitted in their respective Agreements, each of the
Lenders reserves the right to grant participations in, or otherwise sell,
assign, transfer or negotiate all or any part of, or any interest in, the Senior
Facility Debt or the Subordinated Indebtedness, as the case may be; provided
that neither Senior Creditors nor Subordinated Creditors shall be obligated to
give any notices to or otherwise in any manner deal directly with any
participant in the Senior Facility Debt or the Subordinated Indebtedness, as the
case may be, and no participant shall be entitled to any rights or benefits
under this Subordination and Intercreditor Agreement except through the Lender
with which it is a participant, and any sale of a participation in either the
Senior Facility Debt or the Subordinated Indebtedness shall be expressly made
subject to the provisions of this Subordination and Intercreditor Agreement
(including Section 4); provided, further, that none of the Senior Facility Debt
may be assigned, sold or otherwise transferred to Top Co (other than in
connection with a retirement of such debt by an Obligor).

 

(c)          In connection with any participation or other transfer or
assignment, a Lender (i) may, subject to its respective Agreement, disclose to
such assignee, participant or other transferee or assignee all documents and
information which such Lender now or hereafter may have relating to any Obligor
or the Collateral and (ii) shall disclose to such participant or other
transferee or assignee the existence, and terms and conditions, of this
Subordination and Intercreditor Agreement.

 

(d)          In the case of an assignment or transfer, the assignee or
transferee acquiring any interest in the Subordinated Indebtedness or the Senior
Facility Debt, as the case may be, shall execute and deliver to Senior Agent or
Subordinate Agent, as applicable, at the request of any of the parties, a
written acknowledgment of receipt of a copy of this Subordination and
Intercreditor Agreement and the written agreement by such Person to be bound by
the terms of this Subordination and Intercreditor Agreement; provided that no
acknowledgement shall be required in connection with the Subordinated Agent’s
grant of a security interest in the Subordinated Indebtedness under its credit
facility unless and until the agent with respect to such credit facility elects
to enforce remedies thereunder.

 

(e)          Senior Agent and Subordinate Agent hereby agree that any party that
refinances the Senior Facility Debt shall execute and agree to be bound by and
subject to this Subordination and Intercreditor Agreement and may rely on and
enforce this Subordination and Intercreditor Agreement. Subordinate Agent
further hereby agrees that it will, at the request of Senior Agent (or any party
that refinances the Senior Facility Debt pursuant to a Permitted Refinancing),
enter into an agreement, in the form of this Subordination and Intercreditor
Agreement, mutatis mutandis, to subordinate the Subordinated Indebtedness, to
the same extent as provided herein, to the party refinancing all or a portion of
such Senior Facility Debt; provided that the failure of Subordinate Agent to
execute such an agreement shall not affect such party’s right to rely on and
enforce the terms of this Subordination and Intercreditor Agreement.

 

 -17- 

 

 

Section 5.5.          Insolvency. (a) This Subordination and Intercreditor
Agreement shall be applicable both before and after any Insolvency Proceeding,
to include the filing of any petition by or against any Obligor under the U.S.
Bankruptcy Code and all converted or succeeding cases in respect thereof, and
all references herein to an Obligor shall be deemed to apply to the trustee,
receiver, etc., for such Obligor and such Obligor as debtor-in-possession. The
relative rights of Senior Creditors on the one hand, and Subordinated Creditors,
on the other hand, in or to any Distributions, including Distributions from or
in respect of any Collateral or proceeds of Collateral, shall continue after the
filing thereof on the same basis as prior to the date of the petition.

 

(b)          Subordinated Creditors shall not propose to provide, or provide,
any financing arrangements to any Obligor after such Obligor is subject to an
Insolvency Proceeding, if (i) the Liens securing such financing arrangements
shall be prior to the Liens of Senior Creditors or any DIP Lender (as
hereinafter defined); or (ii) the repayment of such financing arrangements
benefits from a “super priority” or other statutory or court-ordered priority
over the financing arrangements provided by Senior Creditors (either prior to or
during the pendency of the Insolvency Proceeding) or any DIP Lender (as defined
below).

 

Section 5.6.          Bankruptcy Financing; Adequate Protection. (a) If any
Obligor shall become subject to any Insolvency Proceeding, to include a case
under the U.S. Bankruptcy Code, and if as debtor(s)-in-possession it moves for
approval of financing to be provided in good faith by any Senior Creditor or
another Person (the “DIP Lender”) under Section 364 of the U.S. Bankruptcy Code
or for the use of cash collateral with the consent of the DIP Lender under
Section 363 of the U.S. Bankruptcy Code, Subordinated Creditors agree that no
objection will be raised by Subordinated Creditors to any such financing so long
as (i) the aggregate principal amount of loans and letter of credit
accommodations outstanding under such post-petition financing, together with the
aggregate principal amount of the pre-petition Senior Facility Debt, shall not
exceed the Maximum Senior Facility Debt, and (ii) as between Senior Creditors,
on the one hand, and Subordinated Creditors, on the other hand, such financing
or use of cash collateral is subject to the terms of this Subordination and
Intercreditor Agreement. Subordinate Agent, on behalf of itself and the
Subordinated Creditors, agrees that none of them shall contest (or support any
other Person contesting) (A) any request by the Senior Agent or the Senior
Creditors for adequate protection, or (B) any objection by the Senior Agent or
the Senior Creditors to any motion, relief, action or proceeding based on the
Senior Agent or the Senior Creditors claiming a lack of adequate protection.

 

(b)          For purposes of this Section 5.6, notice of a proposed financing or
use of cash collateral shall be deemed given when given in accordance with
Section 5.9.

 

 -18- 

 

 

Section 5.7.          Amendments to Senior Facility Loan Documents. Nothing
contained in this Subordination and Intercreditor Agreement, or in any other
agreement or instrument binding upon any of the parties hereto, shall in any
manner limit or restrict the ability of Senior Creditors from increasing or
changing the terms of the loans under the Senior Facility Loan Documents, or to
otherwise waive, amend or modify any of the terms and conditions of such Senior
Facility Loan Documents, in such manner as Senior Creditors and the Obligors
shall mutually determine; provided that no such amendment shall (a) add any
express prohibition on the (i) payment of the Subordinated Indebtedness or
(ii) amendment of the Subordinated Loan Documents, in each instance in (i) and
(ii), which is more restrictive than those contained herein, (b) increase the
principal amount or amount of amortization payments, or shorten the maturity of,
any indebtedness or other obligations under the Senior Facility Loan Documents
(other than in each case in connection with an acceleration of the Senior
Facility Debt), (c) increase, by any amount, the interest rate margins with
respect to the Senior Facility Debt by an amount exceeding two percent (2.0%)
above that in effect under the Senior Facility Loan Documents in effect on the
date hereof (excluding, for the avoidance of doubt, the imposition of the
default rate provided for in the Senior Facility Loan Documents on the Closing
Date), (d) add or make more restrictive any event of default or any covenant
contained in the Senior Facility Loan Documents, unless the Subordinated
Creditors have the opportunity to make corresponding changes to the Subordinated
Loan Documents to provide for such additional covenants or events of default or
such more restrictive covenants or events of default, as the case may be, so
long as, in each case, any applicable cushion is maintained (determined on a
percentage basis based on the relevant levels under the Senior Facility Loan
Documents and the Subordinated Loan Documents on the date hereof), (e)
subordinate in right of payment any of, or Lien securing, the Senior Facility
Debt prior to any Insolvency Proceeding, except with respect to permitted Liens
under the Senior Facility Loan Documents as in effect on the date hereof or (f)
modify the provisions of the Senior Facility Loan Agreement to permit Top Co to
purchase, take assignment of, or otherwise acquire any of the Senior Facility
Debt (other than by an Obligor in connection with the retirement of such debt).
Subordinated Creditors hereby agree that no waivers, amendments, modifications
or compromises, or any other renewals, extensions, indulgences, releases of
collateral or other accommodations granted by Senior Creditors from time to time
in compliance herewith shall in any manner affect or impair the relative lien
priorities and subordination established by this Subordination and Intercreditor
Agreement.

 

Section 5.8.          No Amendment of Subordinated Loan Documents. So long as
the Senior Facility Loan Agreement remains in effect, none of any Obligor,
Subordinate Agent or Subordinate Agent may enter into any amendment to or
modification of any of the Subordinated Loan Documents without the prior written
consent of Senior Agent to the extent that any such amendment or modification
(a) increases the principal amount (beyond the maximum amount specified in the
last sentence of the definition of Subordinated Indebtedness) or amount of
amortization payments, or shortens the maturity of, any indebtedness or other
obligations under the Subordinated Loan Documents during the term of the Senior
Facility Loan Documents, (b) increases, by any amount, the rate of interest that
is payable in cash on any indebtedness outstanding under the Subordinated Loan
Documents during the term of the Senior Facility Loan Documents, (c) increases
the rate of interest which accrues but is not paid in cash on any indebtedness
outstanding under the Subordinated Loan Documents during the term of the Senior
Facility Loan Documents by an amount exceeding two percent (2.0%) above that in
effect under the Subordinated Loan Documents on the date hereof (excluding, for
the avoidance of doubt, under both clauses (a) and (c) of this Section 5.8, the
imposition of the default rate provided for in the Subordinated Loan Documents
on the Closing Date), (d) increases the amount of any fees required to be paid
in respect of the indebtedness evidenced by the Subordinated Loan Documents
above the rates or amounts set forth in the Subordinated Credit Agreement as in
effect on the date hereof, (e) modifies (or has the effect of modifying) any
mandatory prepayment provision or adds any mandatory prepayment event under the
Subordinated Credit Agreement, or (f) adds or makes more restrictive any event
of default or any covenant contained in the Subordinated Loan Documents unless a
corresponding change is made to the Senior Facility Loan Documents (subject to
any applicable cushions).

 

 -19- 

 

 

Section 5.9.          Notices. All notices, requests and demands to or upon the
respective parties hereto shall be in writing and shall be deemed duly given,
made or received: if delivered in person, immediately upon delivery; or, if
delivered by nationally recognized overnight courier service with instructions
to deliver the next Business Day (with such service’s fees paid by sender),
immediately upon delivery, addressed to the parties at their addresses set forth
below (or to such other addresses as the parties may designate in accordance
with the provisions of this Section 5.9); provided, however, if any notice is
tendered to an addressee and delivery thereof is refused by such addressee, such
notice shall be effective upon such tender unless otherwise expressly set forth
in such notice:

 

To Senior Agent:

 

Fifth Third Bank

Fifth Third Center

38 Fountain Square Plaza

Cincinnati, Ohio 45263

Attention: Loan Syndications/Judy Huls

Telephone No: (513) 534-4224

Facsimile No: (513) 534-0875

 

To Subordinate Agent:

 

Alcentra Capital Corporation

200 Park Avenue, 7th Floor

New York, NY 10166

Attention: Branko Krmpotic

Telephone No.: (212) 922-8071

Email: branko.krmpotic@alcentra.com; mmreporting@alcentra.com

 

Either Senior Agent or Subordinate Agent may change the address(es) to which all
notices, requests and other communications are to be sent by giving written
notice of such address change to the other party in conformity with this
Section 5.9, but such change shall not be effective until notice of such change
has been received by the other party.

 

Section 5.10.         Severability. If any provision herein shall for any reason
be held invalid or unenforceable, no other provision shall be affected thereby,
and this Subordination and Intercreditor Agreement shall be construed as if the
invalid or unenforceable provision had never been a part of it, and the affected
provision shall be modified to the minimum extent permitted by applicable law so
as to achieve most fully the intention of this Subordination and Intercreditor
Agreement.

 

 -20- 

 

 

Section 5.11.         Counterparts; Faxes. This Subordination and Intercreditor
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original with the same force and effect as if the signatures thereto
and hereto were upon the same instrument. A signature hereto sent or delivered
by facsimile or other electronic transmission shall be as legally binding and
enforceable as a signed original for all purposes.

 

Section 5.12.         Governing Law. This Subordination and Intercreditor
Agreement and any claims, controversy, dispute, or cause of action (whether in
contract or tort or otherwise) based on, arising out of, or relating to this
Subordination and Intercreditor Agreement shall be governed by, and construed in
accordance with, the law of the State of New York, without regard to conflicts
of law provisions (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

 

Section 5.13.         Consent to Jurisdiction; Waiver of Venue; Waiver of Jury
Trial. (a) Each party hereto irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any other party hereto in any way relating to this Subordination and
Intercreditor Agreement, in each case in any forum other than the courts of the
State of the New York sitting in New York County, and of the United States
District Court for the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the non-exclusive jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable law.

 

(b)          Each party hereto irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to the Subordination and Intercreditor Agreement in any court
referred to above. Each of the Parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

(c)          Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in any
legal proceeding directly or indirectly arising out of or relating to this
Subordination and Intercreditor Agreement (whether based on contract, tort or
any other theory). Each party hereto (I) certifies that no representative, agent
or attorney of any other person has represented, expressly or otherwise, that
such other person would not, in the event of litigation, seek to enforce the
foregoing waiver and (II) acknowledges that it and the other parties hereto have
been induced to enter into this Subordination and Intercreditor Agreement by,
among other things, the mutual waivers and certifications in this Section.

 

 -21- 

 

 

Section 5.14.         Complete Agreement. This written Subordination and
Intercreditor Agreement is intended by the parties as a final expression of
their agreement and is intended as a complete statement of the terms and
conditions of their agreement with respect to the subject matter hereof.

 

Section 5.15.         No Third Parties Benefited. Except as expressly provided
in Section 5.4, this Subordination and Intercreditor Agreement is solely for the
benefit of Senior Agent, Senior Creditors, Subordinate Agent and Subordinated
Lenders and their respective successors, participants and assigns, and no other
Person (including any Borrower, any Obligor or any of their respective
creditors) shall have or be entitled to assert rights or benefits hereunder
shall have any right, benefit, priority or interest under, or because of the
existence of, this Subordination and Intercreditor Agreement.

 

Section 5.16.         Disclosures; Non-Reliance. Each of Senior Agent (on behalf
of itself and the Senior Creditors) and Subordinate Agent (on behalf of itself
and the Subordinated Lenders) has the means to, and in the future intends to,
remain fully informed as to the financial condition and other affairs of the
Obligors and neither party shall have any obligation or duty to disclose any
such information to the other party. Except as expressly set forth in this
Subordination and Intercreditor Agreement, the parties hereto have not otherwise
made to each other nor do they hereby make to each other any warranties, express
or implied, nor do they assume any liability to each other with respect to:
(a) the enforceability, validity, value or collectability of any of the
Subordinated Indebtedness or the Senior Facility Debt or any guarantee or
security which may have been granted to any of them in connection therewith,
(b) any Obligor’s title to or right to transfer any of the Collateral, or
(c) any other matter except as expressly set forth in this Subordination and
Intercreditor Agreement.

 

Section 5.17.         Term. This Subordination and Intercreditor Agreement is a
continuing agreement and shall remain in full force and effect until the Senior
Facility Debt is Paid In Full.

 

Section 5.18.         Further Assurances. Senior Agent and Subordinate Agent at
any time, and from time to time, after the execution and delivery of this
Subordination and Intercreditor Agreement, upon the reasonable request of the
other party hereto and at the expense of Borrower, promptly will execute and
deliver such further documents and do such further acts and things as such
requesting party reasonably may request in order to effect fully the purposes of
this Subordination and Intercreditor Agreement. Time for the performance of all
obligations hereunder is of the essence.

 

Section 5.19.         Cumulative Remedies. Each and every right, remedy and
power granted hereunder shall be cumulative and in addition to any other right,
remedy or power specifically granted herein, in the Senior Facility Loan
Documents or in the Subordinated Loan Documents or now or hereafter existing in
equity, at law, by virtue of statute or otherwise, and may be exercised, from
time to time, concurrently or independently and as often and in such order as
the party exercising such right may deem expedient, all subject to and in
accordance with this Subordination and Intercreditor Agreement.

 

 -22- 

 

 

Section 5.20.         Review with Counsel. Each of the parties hereto
acknowledges that (a) it has thoroughly read and reviewed the terms and
provisions of this Subordination and Intercreditor Agreement, (b) such terms and
provisions are clearly understood by such party, and (c) this Subordination and
Intercreditor Agreement has been fully and unconditionally consented to by such
party with the full benefit and advice of counsel chosen by such party.

 

Section 5.21.         Purchase Right. (a) Senior Agent, on behalf of itself and
the Senior Creditors, agrees that, at any time following the occurrence of a
Triggering Event, Subordinate Agent shall have the right and option to purchase
the entire (but not less than the entire) aggregate amount of outstanding Senior
Facility Debt (including unfunded commitments) at par without regard to any
prepayment penalty or premium, plus, to the extent not included in the
definition of “Senior Facility Debt,” (i) accrued interest, fees and expenses
and (ii) the provision of cash collateral in an amount equal to the undrawn
amount of all outstanding letters of credit and similar instruments issued under
the Senior Loan Facility Documents and the prepayment of letter of credit or
similar fees to accrue through expiration of all such letters of credit and
similar instruments, without warranty or representation or recourse other than
that each Senior Lender shall represent and warrant (x) the amount shown in its
books and records as the amount owing to it with respect to the Senior Facility
Debt, (y) that its owns, or has the right to transfer to the participating
Subordinated Lenders, the rights being transferred and such transfer will be
free and clear of liens, and (z) that it has the right to assign such Senior
Facility Debt, and that such assignment has been duly authorized. Each Obligor
shall be deemed to consent to any such assignment notwithstanding anything to
the contrary contained in the Senior Facility Debt Documents. Each Subordinated
Lender that elects to exercise such option shall have the option to purchase up
to such Subordinated Lender’s pro rata share of the Senior Facility Debt (such
pro rata share being based on the principal amount of Subordinated Indebtedness
held by Subordinated Creditors participating in such purchase, with each
Subordinated Lender’s right to purchase being automatically proportionately
increased by the amount not purchased by another Subordinated Lender).

 

(b)          On the date specified by the participating Subordinated Creditor in
such notice (which shall not be more than three (3) Business Days after the
receipt by Senior Agent of such notice), Senior Lenders shall sell to the
participating Subordinated Creditor, and the participating Subordinated Creditor
shall purchase from Senior Lenders, the entire Senior Facility Debt. Upon
consummation of the purchase and sale, notwithstanding anything contained in the
Senior Facility Loan Documents to the contrary, Senior Agent shall have the
right, but not the obligation, to immediately resign as agent under the Senior
Facility Loan Documents, and the participating Subordinated Creditor shall have
the right, but not the obligation, to require the Senior Agent to immediately
resign as agent under the Senior Facility Loan Documents, and Senior Agent shall
cooperate, at the expense of Borrower, with the successor agent in the orderly
transition of the agency functions.

 

[Signature Page Follows]

 

 -23- 

 

 

 

In Witness Whereof, the parties have caused this Subordination and Intercreditor
Agreement to be duly executed as of the day and year first above written.

 

  Fifth Third Bank, as Senior Agent         By: /s/ David L. Mistic     Name:
David L. Mistic     Title: Vice President         Alcentra Capital Corporation,
as Subordinate Agent       By: Alcentra NY LLC, as Advisor to Alcentra Capital
Corporation         By: /s/Branko Krmpotic     Name: Branko Krmpotic     Title:
Senior Vice President

 

Signature Page to Subordination and Intercreditor Agreement

 

 -24- 

 

 

For good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, each of the undersigned hereby acknowledges and
agrees to the foregoing terms and provisions of the Subordination and
Intercreditor Agreement. By its signature below, each of the undersigned agrees
that it will, together with its successors and assigns, be bound by the
provisions hereof.

 

Each of the undersigned acknowledges and agrees that: (i) although it may sign
this Subordination and Intercreditor Agreement it is not a party hereto and does
not and will not receive any right, benefit, priority or interest under or
because of the existence of this Subordination and Intercreditor Agreement, and
(ii) it shall promptly execute and deliver such additional documents and take
such additional action as may be necessary or desirable in the reasonable
opinion of either Senior Agent or Subordinate Agent to effectuate the provisions
and purposes of this Subordination and Intercreditor Agreement.

 

[Signature Page Follows]

 

Acknowledgment to Subordination and Intercreditor Agreement

 

 -25- 

 

 

  Borrower       Limbach Facility Services LLC         By /s/ John T. Jordan Jr.
    Name John T. Jordan Jr.     Title Executive Vice President, Chief Financial
Officer and Treasurer         Guarantors       Limbach Holdings LLC         By
/s/ John T. Jordan Jr.     Name John T. Jordan Jr.     Title Executive Vice
President, Chief Financial Officer and Treasurer         Limbach Company LLC    
    By /s/ John T. Jordan Jr.     Name John T. Jordan Jr.     Title Executive
Vice President, Chief Financial Officer and Treasurer         Harper Limbach LLC
        By /s/ John T. Jordan Jr.     Name John T. Jordan Jr.     Title
Executive Vice President and Treasurer         Limbach Company LP         By /s/
John T. Jordan Jr.     Name John T. Jordan Jr.     Title Executive Vice
President, Chief Financial Officer and Treasurer

 

Signature Page to Subordination and Intercreditor Agreement

 

 

 

 

 

Harper Limbach Construction LLC

      By /s/ John T. Jordan Jr.     Name John T. Jordan Jr.     Title Executive
Vice President and Treasurer

 

Signature Page to Subordination and Intercreditor Agreement

 

 

